Case 1:18-cv-06613-LDH-SJB Document 11-3 Filed 01/28/19 Page 1 of 7 PagelD #: 70

UNITED STATES DISTRICT COURT EASTERN Case No. 18-cv-6613
DISTRICT OF NEW YORK

SHAKEYA RHODEN, and other similarly situated
current and former nurses and tecnicians,

Plaintiff, DECLARATION OF SHAKEYA
RHODEN

- Against -

NIRANJAN MITTAL, NIRANJAN K. MITTAL,
PHYSICIAN, PLLC,

Defendant.

 

Shakeya Rhoden, hereby declares pursuant to 28 USC Section 1746 under penalties of perjury as

follows:

1,

I am the Plaintiff in this action and, as such, I am fully familiar with the facts and
circumstances of the within matter,

I submit this declaration in support of my application that the Court enter a default
judgment against the defaulting defendants NIRANJAN MITTAL, NIRANJAN K.
MITTAL, PHYSICIAN, PLLC. and award me the full amount of my unpaid overtime
compensation, violation of wage notice statutes and the violation of NYC ADC §8-
107(a) and NY EX. Law § 296.

I reside in Queens County, New York.

I filed a Complaint in this Court against my former employers because they failed to
pay me overtime compensation in accordance with the Fair Labor Standards Act
("FLSA") and New York Labor Law ("NYLL”).

Iam a female who at all times was a nurse’s aide.

In March 2016, I began working for Defendants.

The regular hours I worked for Defendants was from 7:00AM until 8:00 PM, Monday
Case 1:18-cv-06613-LDH-SJB Document 11-3 Filed 01/28/19 Page 2 of 7 PagelD #: 71

10.

Il.

12.

13.

14.

15.

16.

17.

18.

20.

through Saturday. I received a one-hour break.

| always worked 78 hours per week. Of the 13 hours per day I worked, I was paid for 12
I never received a lunch.

The rate of pay I received varied from $15.00 per hour in the 2016. In 201 7, | was
supposed to be paid $18.00 per hour. Defendant never adjusted my per hour rate of pay
during this year.

I was never paid time and one half for all hours I worked in excess of forty (40) per weck.
I never received a wage notification form as New York State Law requires.

In 2017, my pay was unlawfully deducted in the sum of $3.00 per hour for all hours up to
torty (40) hours per week. For all hours in excess of forty (40) hours per week, my pay
was deducted $4.50 per hour.

I never received accurate pay checks since I was not paid time and one-half for work in
excess of 40-hours per week.

The job I held included assisting nurses with vitals, arrange transportation for patients,
assist with intake and outtake.

In or about June 2017, I informed Defendants, including Dr. Mittal that I was pregnant.
I was given a fetal heart monitor, thus allowing me to perform my position.

| was able to perform my position with the use of a fetal monitor when working with CT-
scans and X-rays.

On July 12, 2017, Dr. Mittal terminated me because I was pregnant.

. Dr. Mittal expressly informed me that he was terminating her because I was pregnant.

Dr. Mittal expressly told me I could reapply for my position once I was no longer

pregnant.
Case 1:18-cv-06613-LDH-SJB Document 11-3 Filed 01/28/19 Page 3 of 7 PagelD #: 72

25.

26.

27.

28.

29,

30.

. The motivating factor for my termination was that I was a pregnant female.
. The reason I was terminated from my position was because | was a pregnant female.

. As aconsequence of the above, I have lost income and sustained psychological injuries,

directly related to the aforementioned.

. [returned to work at another position on May 13, 2018. As a consequence, I lost income

in the sum of $69,840.00. This would be my weekly income with proper overtime time
compensation during the length of time I was unemployed. !

I never received a wage-theft written notification or correct payment stubs, outlining
my pay and any deductions that would be applicable.

Iam entitled to unpaid overtime for 2016 (see spreadsheet) in the sum $16,126.00.
With penalties, that sum is $32,250.00

I am entitled to unpaid overtime for 2017 (sce spreadsheet) in the sum $16,443.00
With penalties, that sum is $32,886.00

Tam also entitled to the sum of $10,000.00 for the failure to receive a wage theft
statement and accurate paystubs.

In November, 2018, I retained The Law Office of Jason Tenenbaum, P.C., to
represent me in this this proceeding. Records of my attorneys’ fees and costs incurred
in this matter are attached to Mr. Tenenbaum’s declaration.

As such, I seek the sum of $144,976.00 in economic damages plus costs. I am also
entitled to pre-judgment interest on the sum of $65,136.00 from the middle point of
my unpaid overtime claim, or November 13, 2016. I am also entitled to 9% judgment

rate interest on the sum of $79,840.00 from December 11, 2018 onward.

 

' This sum is arrived through taking the product of $1,746.00 times 40 weeks.
Case 1:18-cv-06613-LDH-SJB Document 11-3 Filed 01/28/19 Page 4 of 7 PagelD #: 73

31. | also seek a damages hearing on my emotional distress claims under NYC ADC §8-

107(a) and punitive damages.

Dated: Queens, New York
January 28, 2019

4 Ahediww _

Shakeya Rhoden
Case 1:18-cv-06613-LDH-SJB Document 11-3 Filed 01/28/19 Page 5 of 7 PagelD #: 74

EXHIBIT 1
75

led 01/28/19 Page 6 of 7 PagelD #:

18-cv-06613-LDH-SJB Document 11-3 F

Case 1

 

 

 

Qn 98e'Zes- 00'Ebr'SLS-

OOBLZ LS- 00'609$- 00 og0'L$ 00 689'LS GOPELS 00'0c1$ 00 sseg Oanys, g we or CL Os 22g 00 SL L402 “6 Aine 2102 '& Aine LZ YOOM
OC'BEZ'LS- a0'609$- 00 080't$ o0689'L$ ON ELLs o0'azL$ oo'sses bU'09S, 9 7 Ov ed os 22es OO'SLS £102 ‘z Aine L402 ‘9z eunr 92 480M
OO BLS LS- 00°609$- 0 O80'L$ oo6g9'LS OF LLs 00°OZL$ oo'sses 6OUNYS. 9 ee or eZ os 2z$ oo StS Lb0z ‘sz eunr LL0Z ‘6L eunr Sz 498M
00'sLZL$- 00'609$- 00 080°L$ 00°689'L$ OFETES 00°0ZL$ o0'Ssss$ 0009S 3 ee or a og ezs OO'SLS 2402 ‘1 eunr £L02 ‘Zp eunc $2 YOOM,
cO'sLa'Ls- o0°609$- 0a ago'L$ 00°689'LS GOEL 00'0ZL$ o0'sses ou uays 9 ee OF 2 Os ees oa'sts 210% ‘LL eunr Lb0z ‘g eunr €Z WOM
00'SL2'LS- 00'60gs- 00 080't$ 00°689'L$ GOTTES a0'ozLg oo'sse$ BO"0N9S 9 ze op aL OS 22s 00°SLS 2102 ‘p oun LLOZ '6z ACW ZZ HOOAA
00 BLZ‘Le 00'609$- 00 080'1$ 00'689'L$ UO PLES 00'0ztS oo'sse$ OUUNS 9 ze oP ZL OS e2@$ 00'SL$ Lb02 ‘gz Aew LL0z ‘zz heyy LZ 480M
00 8LZ"L$- 00 609$- 00 G80" Ls 00°689'LS OFT 00°0ZL$ oo sses AYOH9S 9 Ze or eZ OS 22S Oo'sLs Lb0z ‘Lz Aew L10z 'S1 AeW OZ 188M
00 BLZLS- 0a'609$- 00 080°LS 00°689"LS OU EELS 00°0S ES oo'sses on909$ 9 ce or ZL Og zg 00'St$ LLOZ ‘pL Aeyy LL0z ‘g Ae, 6L Yea
00°812°1$- 00°609$- 00 080°} 00°689" L$ OOFLTS 0001S oo'Sses OO NOS, 9 ee ov ZL as'ez$ OO'SLS éb0z ‘2 Aew L102 ‘b Aew RL XOaNA
00 812'L$- Q0'609¢- 00 0801S 00°689'LS ONT LUS 0002S oo’sses oO HNS 9 ze ov eZ os ze$ OO'SLS 2102 ‘of wdy LL0Z ‘pZ judy LE NBA
OO BEZ LS- 00'609$- 00 080'LS 00°689'L$ ODETES O0'0ztS oo'sse$ G0UN9S 9 ce ov ch Os’ 22$ 00'SLS L102 ‘eZ Iudy LOZ ‘ZL judy OL Y8AAA
00 BLZ'LS- 00°609$- 00 0801S 00'689'L$ OO FITS 000ZLS ao'sse$ BUOYS 9 ze ov cL OF 2z$ oo's1s Lb0Z ‘9b Udy LL02 ‘OL judy SL 188M
OOSLe 1S 00°609$- 00 080'L$ 00'6a9'L$ OPE LTS 00'0ZLS oo'sse$ AQROIS 9 ee Or a Og'ees 00°StS LL02 “6 Judy Loz ‘€ tudy PL y2eM
O00'8L2 1S- oo 609$- 00 080'1$ 00°689'L$ HOPS O0'OzZ1S oosses on nos 9 ze Ov eZ OS’ %z$ oosts L402 ‘Z dy Lb0Z ‘4% Youeyy Sb NOMA
O0'REZ'ES- 00'609$- 00 0g0'Ls a0'6ea'L$ UO"FLES oo'0zLs 00's98$ DATaNYS 9 ee or ZZ os cz$ OO'SLs LL0z ‘92 YueY L402 ‘OZ YOR, ZL yee,
OO SL LS- 00°609$- 00 O80'LS 00°689'L$ Or ELLs 00'0ZL$ oo'sse$ 00°0098 9 ee Ov ed Os 22s OO'SL$ 21402 '6L YouRYy LLOZ ‘EE YUE, LL OOK
OO sLZLS- 00°609$- 00'080'LS 00'689'L$ OU'FTTS 00°OZLS ao'sse$ agoays 9 ee or ed og ezs OSES L102 ‘ZL yoseyy LL0z ‘9 youe) OL HOM
OO'SLZES- 00 609$- 00 080'LS 00'689'L$ OW ELIS 00°02LS ao'sse$ anpays 9 ee ov ed Os 22g OO'SLS LZb0Z‘S4URW «LOZ ‘£z Areruqag 60 eM
00'8LZLS- 00°609$- 00 ogo'LS 00'689° LS OU FTTS 00081 oosses OUO9S 9 ce or ed Os Z2$ OO'SLS £L0Z ‘9z Aueruqey = 4 LOZ ‘oz Arenuqay 80 Y8QNA
00 8k LS 00'609$- 00°080'F$ 00°689'1$ ON FTES 00'OCLS oo'sses COOD8S 9 ce ov e os 22s OO'SLS 2t0% ‘6b Asenuqa4 = /,0z ‘EL Aleniqoy 10 488
00'S L2‘Ls- 00'609$- 00°980"L$ 00°689't$ OFILS O0°0ZLS oo'sses noragys: 9 2 op eZ 0S 22$ OO'SstS L102 ‘Z) Arensqag L102 ‘9 Aeniqeg 90 Y8SAA
O0'sLe'Ls- 00'609$- 00°980'L$ 00°689'L$ OV FTL4 00°;02LS oo'sses IEMEs 9 ce Ov ez os'2e$ ooSsts L£b02 ‘g Aueniqes Loz ‘oe Aeruer SO X89
00'BLZ'L$- 00°609$- 00 080'L$ 00°689°L$ OOETLS 00021 o0'sses OOROIS 9 ze Op a asez$ OO'SLS 2102 ‘6z Asenuep 2102 ‘ez Auenuer +O YOO,
O00'BLZ'LS- 00'609$- 00 og0'r¢ 00'689' LS OO FTES 00°021$ o0'sses OMNIS, 9 ce Or cL Os e2es O00'SLS 210 ‘@z Arenuer 2402 ‘9| Auenuer 0 AQAA
00 8t2'L$- 00 609s- 00'980't$ 00°689°L$ BELTS 00'0!$ oosse$ OAANYS, 9 ze Or a OS'2eg O0'SLS Lboz ‘S, Arenuer 2102 ‘6 Auenuer ZO HOON,
00 8LZ'L$- 00'609$- 00'980'LS 00°689'1-$ OE LIS o0'0cE$ oo'sses HO'ONYS 9 ee or oh os Zs oos1$ ZL0Z ‘9 Auenuer 240z ‘Z Auenuer LO 488A
GAZTIVNGAd | STOVM | astojdug Aq | quay.) 04 (sadea, (saiuan ruatr) oF ang sabes | yaaa aad samoHy suo” pied O80 are surpug yeAA| aI 1WEIS YPIA] TOQUON 4944

WIOL divdna pred jenjoy | ong, Apyaaqy | atugaaaoy aAypndaa) LO Apa | aeinday soy | stnozy preda | Lo Appoay | uN TAD | sanorr <pyaa. WIA sad peg
YVLOL poynpep papnpap ang junoury
{yarn ATM wep
junoury yunour

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTd ‘t

eV) UEIUEIIN

en ue UenN

 

Uapouy exayeus

YAAOTdWA

 
76

led 01/28/19 Page 7 of 7 PagelD #

18-cv-06613-LDH-SJB Document 11-3 F

Case 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo'osz'zes- 00°SZL'SLS-

00 osis- 00'S2E5- 00 og0'L$ oO Ssr'Ls 00°SS8$ 9 ce Or cL OS 22g OO SLS 2102 ') Avenuer 91.02 ‘9z sequieseg ZS WOON
00'0S2Z$- oo'szeg- oo'oe0'is O0'Ssr' LS oo'seag Q ze or ZL os'zzg oo'sis 9102 ‘gz sequieseq 9107 ‘61 Jeqweseg Lg 42ENA
o0'0Sz¢- oo'se$- 00 ag0'Ls oo'Sssr'Ls oo'sses 9 ze ov eZ OS 22g Q0'SLs 9102 ‘BL Jaquisoag 9107 'Z1 equiaseq OS WeeAA
00'0S2$- 00'SzEg- oo 080'LS oo'sst'Ls oo'sses OG ONYS g eg Or ae os 2z$ OO'SLS 9107 ‘LLsequieseq = g |02 ‘g Jaquis0ag 6b HEN
00'0SZ$- oo'SZes$- 00°080'LS 0o'SSPr'Le oa'sses G8 NOS 9 ze or ee Og 22g 00 Sbg 940% “p4equisseg 9102 ‘gz saquanoy Sb 190A
coos o0'szeg- oo'080'1g o0'ssr'tg oo'sseg onus 9 ze Ov ZL os'zz$ 00'sLg QLOZ LZ JOqUIaACN 910z ‘LZ saquueroN, Lb yO,
00'0S2$- 00 SZeg- 00°080'LS oo'SssP'ls oo'Sseg TADS 9 ze OF ee OS 22g 00 SIS 9102 ‘0% JaquiaAcN 91.02 ‘pL 1equeroN OP YOON
oo'os2$- 00'SZe$- 00 080'tS 00 SSP'Ls oo'ssag 7009S) g 2 Or ed os 22g OO'SLS QLOZ EL JaqUeAON =. LOZ ‘Z JaqUIeAOK) Sb 48M
oo'oSz$- 00'Szeg- 00 O80'LS OO'Sssr'LS o0'sses BOOS 9 ze Ov ad Og 2z7$ 00 Sho 9102 ‘9 Jequeaoy 9102 ‘Le 1aqC}90, rb 180,
oo'osz$- oo'Szeg- 00 080'1S 00°SSP'LS oo'sses Of onus 9 zs Or ok OS’ 225 oo'S4g 9L0Z ‘Og 49g0;99 O10 “Pz 48qc}99 Ev HBONA
00 0s2$- 00 Szeg- 00 oga'Lg 00'Ssp'Ls oo'sses 8y NUYS, 9 ce Or eZ og ccs OO'SLE LOZ '€Z JaqoPpO 9102 ‘21 JeqopO Zp HOO
90 OSZ$- o0'Szes- 00'080'LS oo'ssP'Ls oo'sse8$ OG 00S 9 ze or cA OS'2z¢ on SLs 9102 ‘at saqg0}99, 9L0Z ‘OL saqo}9Q Le H8aAA
oo'osZ$- o0'SZe$- 00 o80'L$ OO'SSh'Ls o0'Ssges 50 NUS 9 2 or 2 0g Z2¢ OO StS 9L0Z ‘6 48qQo}00, 9L0Z '€ Jaqo}~O OF 1EaQA
00 osz$- O0'SZES- 00°080'1¢ 00°SSb'L$ oo'sses OF ORS 9 ce Or ae Os'%zg 00 Sts 9L0Z ‘2 49q0;9Q 910z ‘gz taquiaydeg 6E Hea
00°0S2$- 00 SZeg- 00 O80'LS OO'Sst Ls o0'sses oi OS, 9 2 Op a Og ez$ OOSLS 9102 ‘SZ sequisides 9107 '6L Jaqueidas Be 4OoAA
00 GSZ$- o0'Szeg- 00°080'1$ 00'SSb'LS O0'Ssss$ OO D088 9 ze Or ZL OS 2zg oo'sts 9107 ‘BL Jequaides gioz 'Z1 sequaydeg LE YeONA
o0'0S2$- oo'sles- o0'080'LS 00°SSr'LS oo'sses 5a ngs 9 ze op aL OS Zzg 00 SLE QL0Z ‘LL sequiedeg giz ‘sg aquiajdag SE HEA
00 aSsz$- oo'szes- 00°080'L$ o0'SsSr'Lg oases OOS 9 ze Or 2 Os ez$ OO'SLS 9102 ‘p saquaydeg 910z '6z IsnBny Se yaar
90°0S25- o0'szeg- 00°080'l¢ OO'Ssp'LS oo'sses “ALIS 9 ee op ee os 72g OO'SLS 9102 ‘gz ysnBny 9102 ‘Zz isnény be 190M
00-0S25- 00 szes- o0'08e'ls 00 SSP'L¢ co'sset 0OUNYS Q ee oF eZ os ez$ O0'SLE 910Z ‘LZ IsnBny 9102 ‘SL isnBny SE NBBAA
00°0S2$- 00 szes- o0'080'LS oo'ssr'Ls oo'sseg sy NDS 9 ze av zz 0g Zz costs 9L0Z ‘bt isn6ny atog ‘a isnény Ze 1BOM,
oo'osz¢- O0'Sszes- 00°080'L¢ 00 SSP'Lg oo'sses 80 GOS 2 ze Or ae as e2$ Oo SLE gloz ‘2 isniny 9102 ‘L IsnEny Le yoann,
00'0Sz$- oo szeg- oo'ogo'tg oo'ssr'ls o0'sseg GarbNgS 9 ze ov ZL os 2e¢ costs 9102 ‘Le Aine gtoz ‘sz Aine 0g 48EMA,
oo'osz$- o0'szeg- 00 080'LS oo'sse'Lg oo'sces 86 Uys 3 ze Op zl oszzg oo'sig 9b0z ‘bz Aine 910z ‘aL Aine 6Z 480K
00 0g2$- oo szeg- 00'080'Lg O0'SSP'LS oo'sses 5G O98 9 ze Or 2 OS ZZ OOSLg 9102 ‘Zh Aine 9L0Z ‘tL Aine 87 HOON,
00 osz$- o0'szee- 00°080'1$ oo'ssr'Lg oo'sses OF UOYS 9 ze ob ze os 22g 00 Sis 9102 ‘OL Aine 9102 ‘py Ane Zz 100M,
o00'0Sz8- oo'szeg- oo'0g0'Lg oo'Sssr'Ls oo'sseg a7 DUDS 9 ze ov ZL os zzg oo'sig 9Loz ‘e Ain 9Loz ‘Zz unr OZ HOANA
00°'032$- 00'SZe$- 00'080'LS 00'SSh'ES oo'sses aguas 9 ze or ze os zzs 00 stg 9402 ‘9z eunr 9102 ‘oz sunr Sz 480M,
00 0Sé$- O0°Szeg- 00'080'L¢ OOo'ssh'Lg oo'sses HOODS 9 a or cs os 2zs 00 SiS 9L07 ‘6L aunr 9L0Z ‘EL eunr PZ MSSM
00°0S2$- oo'Szes- ooo8o'ls 00°SSP'LS, oo'sses OH EDOs 9 ze or aL os 727s oo'sLg 9102 ‘ZL eunr 91L0z ‘9 eunr €Z WESAA
00 0sz$- oo'szes- 00'080'1$ 00'SSb' Ls oo'sses co mnos —g ze or zz os'zz$ 00'S13 9t0z ‘g eunr 9102 ‘oe Ae 22 4BEMA
00'0g2s- oo $ze$- 00 080'LS 00°SSh'L$ o0'sses 08 DHS. 9 ze Or ZZ os zzg 00 SIs 9102 '6z Aew 9102 ‘ez Aw LZ yee
o00'0S2$- 00 Szeg- 00°080'1S OO'SSh'LS oo'sss8s GO DNOS 9 ze Or ze og ez$ OO'SLS 9102 ‘zz Aew 9102 ‘91 Ae, OZ HEBAA
o0'0Szs- oo'szes- oC oga'Lg 00'S9r'Lg oo'sses Ho'UnYS 9 ze or ce Og 22g CO StS 9b0z ‘Ss, Aew gb0z ‘6 Aew BE MOANA
00'osz5- oo'szes- oo'ogo'rg ao'ssr'Ls co'ssag Ov 009s 9 Ze Op ze os zz 00 SLE 9102 ‘g Aeyy 9Loz ‘Zz Ae, Sb YEON,
oo'osz$- oo'szeg- oo'ogo'Lg oo'ssr'L¢ oo'sses inv 9 ze or zz os zzg costs 9402 “1 Ae 9L0z ‘gz judy LE 189M,
00 0Sz¢- oo'szeg- 00'080'L$ 00 SSP'LS o0'sse$ SO DS 9 ze or ze os zs 90 SbS 9102 ‘pz judy 910Z ‘al judy OL yeaNA
oooszs- oo'szes- 00 o80't$ 00'Ssb'1g oo'sses 1S 9 ze ov ze os zz$ oo'sLs 9102 ‘LL Udy 910z ‘EE lucy SL 199K,
00 0S25- 00 Szeg- 90°080'LS 00'Ssr'Lg 00 sseg 5a) 6098 9 ze or Fa] 0S 22g 00 SLE 9102 ‘Ob Udy 9102 ‘b udy PL MOON,
00'0S2$- oo'szes- 00 oga'tg oo'ssr'Lg oo'sses an uns Q ze Or ze Os zg oo's1s 9102 ‘e ludy 107 ‘ez yey eb 120K,
00 asz¢- 00 Szeg- 00°080'L$ co'ssy'Lg 00 ssa 0 0098 9 ze Or Ze os 2zg 00 SLE 910z ‘Zz Youeyy, gtoz "LZ youeyy ZL yaa,
00'osz$- 00 szesg- oo'ogo'L$ 00'SSr'tS oo'sseg berones 9 ze or a os 'ezg a0'SS 9102 ‘Oz youeyy 9LOZ ‘pL yore] LL ¥eaAA,
O0°OSZ$- 0o'sze$- 00°080'°1$ 00 Ssr'Lg 00'sseg OY OUDS 9 ae Op aL Os 2s 00 SL. 910% ‘et yueyy 9L0z ‘2 Yue, OL HRaAA
(4aZV IVNGd ADVAN | sadodary Aq | juaryoy | juai,) 03 ang Sade Ay ype aod sinoR SuOH Pita Ang aad 10, 0801S aed Supug ya] eq Wes WOM] TqUNN YOOAL

WIOL qivdna pred pemoy | ong aging | 10 Apa. semnfoy 107 |sanoR preduy| 10 41244 UVTADA [Sanogy Apyaa ay, 4244 Jod preg
TWLOL Apa ay ang rnowy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OT1d ‘TEBIW UeluedN

lew uelues

 

cc

 

 

MAA Id Na!

SVIVN

 

 
